  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Petitioner,           )
                           )              CIVIL ACTION NO.
     v.                    )                2:19cv111-MHT
                           )                     (WO)
ALABAMA BOARD OF PARDONS & )
PAROLE, et al.,            )
                           )
     Respondents.          )

                             ORDER

    It     is   ORDERED   that    petitioner's   motion   for    a

certificate of appealability (doc. no. 58) is denied.

To obtain a certificate of appealability, the prisoner

must make a "substantial showing of the denial of a

constitutional right."       28 U.S.C. § 2253(c)(2).            The

court finds that the petitioner has failed to make this

showing.

    DONE, this the 5th day of August, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
